DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the communication filed on 09/27/2019.
3.	Acknowledgment is made of Continuing Data: This application is a CON of 16/048,237 filed 07/28/2018, now PAT 10,929,114.
4.	Claims filed 02/22/2021 have been acknowledged.  Claims 1-20 are pending in the application.  
Double Patenting 
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to: http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

6.	Claim(s) 1-20 of the instant application is rejected on the ground of non-statutory obviousness type double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,929,114.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.  This is a non-provisional, non-statutory obviousness type double patenting rejection.
The examiner recognizes that the instant application discloses operations for deploying/managing code base and static assets for web applications; the related application performs similar operations with the inclusion of dynamically scaling deployment of static container.  However, one of ordinary skill in the art would recognize that they are functionally similar and not patentably distinct from each other; the claims as presented can be instrumented individually, or in combination without limitations, or without departing from the spirit and scope of the inventions as specified in Applicant’s Specifications. Thus, one of ordinary skill in the art would recognize that the limitation differences are obvious variations of the invention defined in the claim of instant application: 17/182,108. Consequently, claims 1-20 are non-provisionally rejected on the ground of non-statutory obviousness double patenting as being unpatentable over claims stated in the rejection above.  

Claim Rejections – 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim(s) 1, 4-5, 8, 11-12, 15 and 17-18 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Goel (Pub. No. US 2019/0235897 A1; hereinafter referred to as Goel), in view of Eberlein et al. (Pub. No. US 2019/0220529 A1; hereinafter referred to as Eberlein), in further view of Mavinakuli et al. (Pub. No. US 2016/0179767 A1; hereinafter referred to as Mavinakuli).

As per claim 1, Goel discloses a method for deploying a code base and a set of static assets for a web application, comprising: 
provisioning a number of application service instances of a code base for a web application of a cloud-based environment (See paragraph [0004] – provisioning code and static image); and (See paragraph [0005] ; also paragraph [0029] – as web service/app).
Although Goel discloses the provision of a “base code” and static assets for deployment of executable services; Goel does not explicitly states -  provisioning a different number of static asset service instances of a static asset container for the web application; and dynamically servicing a request to access the web application at least by provisioning an application service instance of the number of application service instances in response to the request and further at least by provisioning a static service instance of the different number of static asset service instances in response to an asset call from the application service instance to the static asset instance.
Eberlein discloses - provisioning a different number of static asset service instances of a static asset container for the web application; and dynamically servicing a request to access the web application (See Figs. 2 and 3 – provisioning service instances of static container, which exposes as a static service on a separate container; and p. [0003]; also paragraph [0016]) – request to access).
Mavinakuli discloses - provisioning an application service instance of the number of application service instances in response to the request and further at least by provisioning a static service instance of the different number of static asset service instances in response to an asset call from the application service instance to the static asset instance (See abstract – provisioning services with different assets and accessing digital content for the application based on asset call).
Goel, Eberlein and Mavinakuli are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Goel’s inclusion of a “base code” and static assets (See paragraphs [0004]-[0005]); and combine it with Eberlein’s microservice-oriented application platforms with static container utilization (See Figs. 2-3); and further combine it with Mavinakuli’s application provision when receiving request for assets of said application and services; thus, enables implementing artifact deployment for application managed service instances, and further enables efficient updating of application containers without creating new-application container images by configuring the application container images with dynamic code when a static application container is instantiated, while avoiding performance cost for re-retrieving and re-rendering content.

As per claim 4, Goel, Eberlein and Mavinakuli disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Mavinakuli discloses further comprising associating a second static asset service instance of the different number of static asset service instances of the static asset container with a first application service instance of the number of application service instances of the code base by a portion of a URL (uniform resource locator) for a request from a client to access the web application (See paragraph [0062] – associates with URL));, wherein the asset call comprises a direct call from the client or an indirect call from the first application service instance of the code base and is issued in response to the request from the client to access the web application (See paragraph [0062] – direct call).

As per claim 5, Goel, Eberlein and Mavinakuli disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), further comprising: receiving a request from a client to access the web application; and servicing the request at least by: provisioning the client with an application service instance of the number of application service instances to access the code base for the web application; and provisioning an asset call from the application service instance to a static asset service instance of the different number of static asset service instances for the static asset container to access digital contents for the web application (See Mavinakuli’s abstract – provisions services with assets and access digital content for the application).
Eberlein discloses - wherein the different number of static asset service instances is dynamically scaled based at least in part upon a usage or performance measurement pertaining to the web application and at least the asset call between the application service instance and the static asset service instance (See paragraphs [0034]-[0036]); performance and capacity requirements).
Goel, Eberlein and Mavinakuli are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Goel’s inclusion of a “base code” and static assets (See paragraphs [0004]-[0005]); and combine it with Eberlein’s microservice-oriented application platforms with static container utilization (See Figs. 2-3); and further combine it with Mavinakuli’s application provision when receiving request for assets of said application and services; thus, enables implementing artifact deployment for application managed service instances, and further enables efficient updating of application containers without creating new-application container images by configuring the application container images with dynamic code when a static application container is instantiated, while avoiding performance cost for re-retrieving and re-rendering content.

Claims 8 and 11-12 are essentially the same as claims 1 and 4-5 except that they are set forth the claimed invention as a non-transitory computer readable medium, and they are rejected with the same reasoning as applied hereinabove.

Claims 15 and 17-18 are essentially the same as claims 1 and 4-5 except that they are set forth the claimed invention as a system, and they are rejected with the same reasoning as applied hereinabove.

11.	Claim(s) 2 and 9 are rejected under the first inventor to file provisions of the AIA  35 U.S.C. 103 (a) as being unpatentable over the combination of Goel (Pub. No. US 2019/0235897 A1; hereinafter referred to as Goel), in view of Eberlein et al. (Pub. No. US 2019/0220529 A1; hereinafter referred to as Eberlein), also in view of Mavinakuli et al. (Pub. No. US 2016/0179767 A1; hereinafter referred to as Mavinakuli), and in further view of LI (Pub. No. US 2018/0020062 A1; hereinafter referred to as Li).

As per claim 2, Goel, Eberlein and Mavinakuli disclose the method of claim 1 (See claim 1 rejection above, under the first inventor to file provisions of the AIA , 35 USC § 103), Goel discloses further comprising deploying the code base and the static asset container (See paragraph [0004]; also Eberlein’s p. [0021]), wherein the number of application service instances comprises a first number of replicas of a code base service instance for the code base, the different number of static asset service instances comprises a second number of replicas for the static asset container (See paragraphs [0034]-[0036] – replicas and number of service instances).
However, the references cited do not explicitly state - the code base for the web application is not stored in a container and is deployed as the first number of replicas, each of which is exposed as the code base service instance.
Li discloses - the code base for the web application is not stored in a container and is deployed as the first number of replicas, each of which is exposed as the code base service instance (See abstract – not stored in a container).
Goel, Eberlein, Mavinakuli and Li are directed to software program development, which are analogous prior art.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention (first inventor to file provisions of the AIA ) to incorporate and combine Goel’s inclusion of a “base code” and static assets (See paragraphs [0004]-[0005]); and combine it with Eberlein’s microservice-oriented application platforms with static container utilization (See Figs. 2-3); and further combine it with Mavinakuli’s application provision when receiving request for assets of said application and services; also combine them with Li’s executing code of application program tin a different fog network; thus, enables implementing artifact deployment for application managed service instances, and static container binding approach ensures guaranteed resources for offloaded code execution and also removes the container creation time from overall code offloading latency.

Claim 9 is essentially the same as claim 2 except that it is set forth the claimed invention as a non-transitory computer readable medium, and it is rejected with the same reasoning as applied hereinabove.

Allowable Subject Matter
12.	Claims 3, 6-7, 10, 13-14, 16 and 19-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim.  The prior art of record fails to disclose the limitations: "deploying the code base and the static asset container comprising: deploying the first number of replicas of the code base service instance for the code base; dynamically scaling deployment of the second number of replicas of a static asset container service instance that is exposed as a static asset service, wherein the different number of static asset service instances of the static asset container is different from the first number of application service instances for the code base… and/or determining the different number of static asset service instances based at least in part on one or more performance measurements that correspond to at least one of performance of one or more static asset service instances of the static asset container; and deploying the different number of static asset service instances of the static asset container, wherein at least one of the one or more performance measurements corresponds to at least one of a network traffic metric, a resource metric, a pod metric, an object metric, a replica range metric, a processor utilization metric, an external request per unit time metric, or an external metric… and/or scaling deployment of the number of application service instances of the code base separately from dynamically scaling a deployment of the different number of static asset service instances of the static asset container; eliminating an unutilized static asset service instance from the different number of static asset service instances of the static asset container, wherein the unutilized static asset service instance is unutilized by the number of application service instances for the code base so that only static asset service instances of the static asset container used by at least some of the number of application service instances of the code base are deployed for the web application; eliminating usage of storage resource at least by dynamically scaling the deployment of the different number of static asset service instance of the static asset container to have a fewer number of service instances for the static asset container than the number of application service instances of the code base, wherein the first of application service instances for the code base is larger than the different number of static asset service instance of the static asset container; scaling the number of application service instances of the code base at least by adding or removing one or more first application service instances of the code base of the code base; and scaling the different number of static asset service instances of the static asset container at least by adding or removing one or more second static asset service instances of the static asset container, wherein scaling the number of application service instances of the code base is performed independently of scaling the different number of static asset service instances of the static asset container to result in the number of application service instances for the code base being different from the different number of static asset service instances for the static asset container.” as specified by the claims.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
		Pace – Pub. No. US 2012/0005166 A1; which teaches: System and method for transactional deployment of J2EE web components, enterprise java bean components, and application data over multi-tiered computer networks.

14.	Please see M.P.E.P. 2111 Claim Interpretation; Broadest Reasonable Interpretation [R-9]; 2111.01   Plain Meaning [R-9]: III.    “Plain Meaning” Refers to the ordinary and customary meaning given to the term by those of ordinary skill in the art”
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  Claims must be given the broadest reasonable interpretation during examination, and limitations appearing in the specification but not recited in the claim are not read into the claims (See M.P.E.P. 2111 [R-I]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO JAVIER APONTE whose telephone number is (571)270-7164.  The examiner can normally be reached on M-F: 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANCISCO J APONTE/Primary Examiner, Art Unit 2198            
09/30/2021.